POLICY STATEMENT ON INSIDER TRADING 1.0 Overview Hanseatic Management Services, Inc., forbids any officer, director, or employee from trading on the basis of material nonpublic information or communicating material nonpublic information to others in violation of the law. This conduct is frequently referred to as “insider trading.” Hanseatic policy applies to every officer, director, and employee and extends to activities within and outside their duties at Hanseatic. Every officer, director, and employee must read and retain this policy statement. Any questions regarding Hanseatic’s policy and procedures should be referred to Hanseatic’s compliance officer. Insider trading per se is not defined in federal securities laws but generally is used to refer to the use of material nonpublic information to trade in securities (whether or not one is an insider) or to communication of material nonpublic information to others. While the law concerning insider trading is not static (e.g., the SEC adopted new rules relating to insider trading on October 23, 2000: Regulation FD, Rule 10b5-1, and Rule 10b5-2), it is generally understood that the laws prohibits • trading by an insider, while in possession of material non-public information; • trading by a non-insider while in possession of material nonpublic information, under circumstances in which the information was either disclosed to the non-insider in violation of an insider’s duty to keep it confidential or was misappropriated; or • communicating material nonpublic information to others. The elements of insider trading and the penalties for such unlawful conduct are discussed below. If, after reviewing this policy statement, you have any questions, consult with Hanseatic’s compliance officer. 1.1 Who Is an Insider? The concept of insider is broad. It includes officers, directors, and employees of a company. In addition a person can be a temporary insider if he or she enters into a special confidential relationship in the conduct of a company’s affairs and as a result is given access to information solely for the company’s purposes. A temporary insider can include, among others, a company’s attorneys, consultants, bank lending officers, and the employees of such organizations. In addition Hanseatic may become a temporary insider of a company if in the normal course of its business of evaluating companies, it obtains from corporate 3 management material nonpublic information. According to the Supreme Court, the company must expect the outsider to keep the disclosed information confidential, and the relationship must at least imply such a duty before the outsider will be considered an insider. 1.2 What Is Material Information? Trading on inside information is not a basis for liability unless the information is material. Material information generally is defined as information for which there is a substantial likelihood that a reasonable investor would consider it important in making his or her investment decisions or information that is reasonably certain to have a substantial effect on the price of a company’s securities. Information that officers, directors, and employees should consider material includes dividend changes, earnings estimates, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidation problems, and extraordinary management developments. Material information does not have to relate to a company’s business. For example in Carpenter v.
